Citation Nr: 0026100	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  95-25 619	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from November 1965 to 
September 1967.  

This matter comes before the Board of Veteran's Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  A June 1998 Board decision 
remanded a claim for service connection for PTSD and the case 
has now been returned for further appellate consideration.  


FINDING OF FACT

The veteran has submitted a plausible claim of service 
connection for PTSD.  


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

Here, the veteran served in Vietnam, claims stressors as a 
result of that service, and the diagnoses on a VA Social and 
Industrial Survey in January 1994 included PTSD of delayed 
onset.  Accordingly, the claim for service connection for 
PTSD is plausible.  


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.  


REMAND

Neither the veteran's DD 214 nor his service personnel 
records reflect the receipt of any decoration or citations 
indicating participation in combat.  

At the time of the June 1998 Board remanded 38 C.F.R. 
§ 3.304(f) (1997) provided that for service connection for 
PTSD there had to be a "clear" diagnosis of PTSD.  However, 
since then, 38 C.F.R. § 3.304(f) has been amended and no 
longer requires a "clear" diagnosis of PTSD but, rather, 
only requires "medical evidence diagnosing the condition in 
accordance with [38 C.F.R. ]§ 4.125(a) of this chapter."  

The 1998 remand noted that corroboration of an inservice 
stressor was required if the veteran did not engage in combat 
and that the sufficiency of a stressor (or stressors) to 
cause PTSD was a medical determination.  Zarycki v. Brown, 6 
Vet. App. 91, 97-100 (1993) and West v. Brown, 7 Vet. App. 70 
(1994).  It was also noted that alteration in the criteria 
from the third to the fourth edition of the Diagnostic and 
Statistical Manual for Mental Disorders (DSM) could 
potentially be liberalizing in this case.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

The RO was to request the veteran to submit information as to 
postservice treatment, obtain his service personnel records, 
and request detailed stressor information.  These matters 
were accomplished.  In fact, in a deferred rating action in 
July 1999 it was noted that if the veteran did not respond to 
the RO requests within 60 days, the additional remand 
requests might not be accomplished, in order to obtain 
closure of the case.  The veteran's stressor letter was 
subsequently received in December 1999, in which he reported 
that while recuperating from an injury in Japan he had been 
told of the death of Lt. Spotswood DeWitt.  As to this, while 
the veteran's DD 214 and service personnel records do not 
reflect his receipt of combat decorations, the Vietnam 
Veterans Memorial - Directory of Names, January 1997, does 
list such an individual as being killed in Vietnam on 
December 21, 1966 (as indicated by the veteran).  

In the 1998 remand the RO had also been requested to 
summarize the veteran's alleged stressors and attempt to 
obtain verifying information as to combat stressors and then 
make a specific determination as to whether the veteran was 
exposed to stressors and the nature thereof (i.e., whether 
the veteran engaged in combat).  If the veteran engaged in 
combat, or the stressors were otherwise verified (if he was 
not in combat), the stressors were to be specified for the 
purpose of a VA psychiatric examination.  However, these 
actions were not accomplished.  

"[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board."  "[W]here [] the remand orders of the Board or 
this Court are not complied with, the Board itself errs in 
failing to insure compliance."  Stegall v. West, 11 Vet. 
App. 268 (1998) (in which a VA examination, undertaken when 
the claims file was made available, had not been conducted as 
instructed in a Board remand).  

Accordingly, the case is again remanded for the following 
actions:  

1.  The RO should review the claims file 
and prepare a summary of the claimed 
stressor(s) based on review of all 
pertinent documents.  This summary, and 
all supporting documents regarding the 
veteran's claimed stressor(s), should be 
sent to USASCRUR at 7798 Cissna Road, 
Springfield, Virginia 22150-3197.  The 
USASCRUR should be requested to certify 
the occurrence of the incident(s) and 
any indication of the veteran's 
involvement therein.  If unable to 
provide such information, USASCRUR 
should be asked to identify the agency 
or department that could provide such 
information and the RO should conduct 
follow-up inquiries accordingly. 

2.  Following the above, the RO must 
make a specific determination, based on 
the complete record, with respect to 
whether the veteran was exposed to a 
stressor or stressors in service, and if 
so, the nature of the specific stressor 
or stressors.  In rendering this 
determination, the attention of the RO 
is directed to the law cited in the 
discussion above.  If the RO determines 
that the record establishes the 
existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service or prior to service 
it has determined are established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record. 

3.  If, and only if, the RO determines 
that the record establishes the 
existence of a stressor or stressors, 
then the RO should arrange for the 
veteran to be afforded an examination by 
a VA psychiatrist, who has not 
previously examined him, to determine 
the diagnoses of all psychiatric 
disorders that are present.  The RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.  If a diagnosis of 
PTSD is made, the examiner should 
specify (1) whether each alleged 
stressor found to be established by the 
record by the RO was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the inservice stressors found to 
be established by the record by the RO 
and found to be sufficient to produce 
PTSD by the examiner.  The examination 
report should include the complete 
rationale for all opinions expressed.  
All necessary special studies or tests, 
to include psychological testing and 
evaluation, should be accomplished.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
examiner prior to the examination. 

4.  The claim of service connection for 
PTSD should be readjudicated by the RO 
with consideration of 38 C.F.R. 
§ 3.304(f). 

If any benefit sought remains denied, the veteran and his 
representative should be issued a supplemental statement of 
the case, which includes the appropriate law and regulations 
and adequate reasons and bases for the RO's decision.  The 
veteran and his representative, thereafter, should be 
afforded an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
appropriate.  No action is required of the veteran until he 
is notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 


- 3 -



- 2 -


